Abraham Cook vs Elijah Brush

Pleas held at Detroit before Frederick Bates Senr Associate Judge of the territory of Michigan, of august term, in the year of our Lord one thousand eight hundred Six, in the district court for the district of Huron & Detroit.
Territory of Michigan, to wit—
To the honourable the Judge of the United States of the territory of Michigan, assigned to hold the district court for the district of Huron & Detroit in Said territory, of the term of May one thousand eight hundred Six.
Huron and DETROIT ss
Abraham Cook by Solomon Sibley his attorney complains of Elijah Brush, Gentleman, one of the attornies of the district court for the district of Huron & Detroit, here present in court in his own proper person, in a plea of trespass on the case &c for that whereas the Said Elijah Brush, on the first day of april in the year of our Lord one thousand eight hundred Six, at Detroit, in the district of Detroit aforesaid, was indebted to the Said Abraham Cook in the Sum of three hundred and Seventy dollars, lawfull money of the United States, for a like Sum of money by the Said Abraham Cook before that time lent & advanced to the Said Elijah, and at his Special instance and request, and being so indebted he the Said Elijah Brush, in consideration thereof afterwards, to wit, on the Same day & year last above *399mentioned, at Detroit aforesaid, in the district of Detroit aforesaid, undertook and then & there faithfully promised the Said Abraham Cook that he the Said Elijah would well & truly pay and Satisfy him the Said Abraham Said Sum of money last aforesaid when he Should be afterwards by the Said Abraham thereunto requested. And whereas also the Said Elijah Brush, afterwards, to wit—on the Same day and year last mentioned, at Detroit aforesaid, in the district of Detroit aforesaid, was indebted to the Said Abraham Cook in other three hundred and Seventy dollars of like lawfull money aforesaid, for money he the Said Elijah Brush before that time had had & received to the use of the Said Abraham, and being so indebted he the Said Elijah Brush in consideration thereof afterwards, to wit, on the Same day & year last aforesaid, at Detroit, aforesaid, in the district of Detroit aforesaid, undertook and faithfully promised the Said Abraham Cook to pay him the Said last mentioned Sum of money, when he Should be thereto after-wards requested.
Also: and Whereas the Said Elijah Brush afterwards, to wit, on the Same day & year last aforesaid, at Detroit aforesaid, in the district of Detroit aforesaid, was indebted to the Said Abraham Cook in other three hundred & Seventy dollars of like lawfull money aforesaid, for money by the Said Abraham Cook before that time laid out, expended and paid for the Said Elijah Brush, and at his Special instance & request, and being so indebted, he the said Elijah, in consideration thereof, afterwards to wit, on the Same day & year last aforesaid, undertook & faithfully promised the Said Abraham Cook to pay him the Said last mentioned Sum of money, when he Should be thereto afterwards requested. Yet the Said Elijah Brush not regarding his aforesaid Several promises, and undertakings So by him made in this behalf, as aforesaid, but contriving and fraudulently intending craftly & subtilly to deceive and defraud the Said Abraham Cook in this respect, has not yet paid the Said Several Sums of money, or any part thereof to the Said Abraham Cook (although So to do he the Said Elijah Brush was requested by the Said Abraham Cook afterwards, to wit, at Detroit aforesaid, in the District of Detroit aforesaid) but he to pay the Same or any part thereof, hath hitherto wholly refused, and Still refuses, to the damage of the Said Abraham Cook Six hundred dollars, and thereupon his prays relief &c
Pledges, fjohn Doe {_Richd Roe
Sol° Sibley atty for ptff.
Huron & Detroit— to wit—Abraham Cook puts in his place Solomon Sibley his attorney against Elijah Brush, Gentleman, one of the attornies &c to prosecute in a plea of trespass on the case—&c.
And the Said Elijah Brush in his own proper person comes and defends the wrong & injury when &c and prays leave to imparl to the plea aforesaid, *400and it is granted him. And here upon day is given to the parties aforesaid untill august term next, to wit, to the Said Elijah Brush to imparl to the plea aforesaid & then to answer.
District court for the district of Huron & Detroit
Plea.
And the Said Elijah Brush in his own proper person comes and defends the wrong & injury when &c and for plea Saith he did never assume & promise in manner & form as the Said Abraham hath above thereof complained against him, and of this he puts himself on his country
E. Brush
And the plaintiff likewise by Sol. Sibley—att7
Therefore the Marshall of the territory of Michigan is commanded to cause to come before us on the third monday of august next twelve good & lawful men of the district of Huron & Detroit, who are neither of kin to the plaintiff or defendant, by whom the matter in dispute may be better ascertained &c
And now, at this present term of august one thousand eight hundred Six, comes as well the Said Abraham Cook by Solomon Sibley, his attorney, as the Said Elijah Brush in his own proper person, and the Jurors of the Jury, whereof mention is within made, being called likewise come, to wit—John Gentle—James Dodemead—Robert Smart—Isaac Jones—Robert Glass— Joseph Wilkinson—Jeanbatiste Comparet—Thomas Murphy—Leon Goiiin —John Gentle—Joseph Brown— & James Forsyth, who, to Say the truth of the within premises being elected, tried & Sworn, withdrew from the bar, to consult of their verdict, afterwards returned into court, and upon their oath Say that the defendant did assume & promise, in manner & form as the Said Abraham hath above alledged, and do find for the plaintiff the Sum of three hundred and Seventy dollars for his damages with costs of Suit.
Therefore it is considered by the court that the Said Abraham Cook recover against the Said Elijah Brush his damages aforesaid amounting to three hundred & Seventy dollars, with costs of Suit.
And the Said Elijah Brush prays for an appeal to the Supreme Court of the territory of Michigan, and it is granted him upon his acknowledging himself in open court bound to prosecute this his appeal to effect.
Territory of Michigan, to wit—
[seal] I Peter Audrain, clerk of the district court for the district of Huron, and Detroit, do certify the foregoing to be a true copy of the record in my office In testimony whereof I have hereunto Set my hand, & affixed the Seal of the Said district court, at Detroit, the third day of September one thousand eight hundred Six. Peter Audrain clerk

[In the handwriting of Peter Audrain]